DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 209053822, hereinafter: “Li”).

In reference to Claim 1 
Li discloses:
An air circulator (100 rotary fan) having a dual rotary vane (2, 5), the air circulator comprising: a casing assembly (1, 7 grid) having a suction port (port at air inlet grid 1, Fig. 1) through which air is introduced, and a discharge port (port at air outlet grid 7, Fig. 1)through which the air is discharged; an intake fan assembly (1, 3, 2, 21, 22, 3) comprising an intake motor (3 first drive assembly) fixedly coupled in the casing assembly, and an intake fan (2 impeller) configured to be rotatably driven by the intake motor; and an exhaust fan assembly (5, 51, 52, 6, 7) comprising an exhaust motor (6 second drive assembly) fixedly coupled in the casing assembly, and an exhaust fan (5 impeller) configured to be rotatably driven by the exhaust motor (“the first stage impeller 2 and the second stage impeller 5 driven by two mutually independent drive mechanism, so the first stage impeller 2 and the second stage impeller 5 rotation speed ratio can be adjusted,” Page 5 of English Translation of Li ) and having a rotation radius (D2 rim diameter of second stage impeller 5, Fig. 12, Page 6 of the English Translation of Li) smaller than a rotation radius (D1 rim diameter of first stage impeller 2, Fig. 11, Page 6 of the English Translation of Li) of the intake fan (“D1 and D2 satisfy a relation: 0.9 *D2 ≤ D1 ≤ 1.2 *D2”) , wherein a rotational speed (N2 rotating speed of second stage impeller, Page 7 of the English Translation of Li) of the exhaust fan is higher than a rotational speed (N1 rotating speed of first stage impeller, Page 7 of the English Translation of Li) of the intake fan (“When the indoor personnel number, can be the rotating speed of two-stage impeller ratio greater than 1 to increase the area of the air”, Page 8 of the English Translation of Li) .
In reference to Claim 5 
Li discloses:
The air circulator of claim 1, wherein when the rotational speed (N1) of the intake fan (2) and the rotational speed (N2) of the exhaust fan (5) are changed so that an air blowing distance of an air flow discharged from the casing assembly is constant, a low ratio of the rotational speed of the exhaust fan to the rotational speed of the intake fan is selected so that power consumption of the intake motor and the exhaust motor is decreased.
[Page 8 of the English Translation of Li]: It should be noted that in FIG. 7-FIG. 9, the X axis direction is the axial direction of the rotary fan 100, the Y-axis direction is the rotary fan 100 in the radial direction. As shown in FIG. 7, the two-stage impeller rotates, the air flow remains substantially horizontal on the positive direction of X, the output of the rotary fan 100 is straight wind field, this kind of wind blowing distance is relatively far, the wind pressure is large. As shown in FIG. 8, the rotating speed of two-stage impeller ratio is greater than 1, the air flow is in the positive direction of the X has obvious offset, then the wind of the cyclone fan 100 output has a certain diffusion angle, such wind blowing distance is closer, but air is soft. As shown in FIG. 9, the rotating speed of two-stage impeller is less than 1, the air flow at the place relatively close distance of the cyclone fan with rotational vortex ring amount occurs, such a wind blowing closer, the wind is soft, it is very suitable for some occasions the airflow convection speed requirement is low.
for example, when the indoor air conditioner is just starting, the two-stage impeller can be set to rotate, so the hot air the cyclone fan 100 blowing distance, which can strengthen the blowing function of the air conditioner, the air conditioner from being blown or cold wind blowing to each indoor corner and accelerate the indoor air convection. When the indoor personnel number, can be the rotating speed of two-stage impeller ratio greater than 1 to increase the area of the air, improves comfort. when the user enters the rest state, the rotating speed of two-stage impeller ratio is adjusted to less than 1 that the sleep state is not easy to catch a cold.
In summary, the user can adjust the rotating speed of the first stage impeller 2 and the second stage impeller to realize the rotary fan 100 output different wind so as to adapt to different use occasions, more near a step improves the practicability of the rotary fan 100.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 209053822, hereinafter: “Li”).

In reference to Claims 2-4
Li discloses:
The air circulator of claim 1, wherein when the rotational speed (N1 rotating speed of first stage impeller) of the intake fan is R1 and the rotational speed (N2 rotating speed of second stage impeller) of the exhaust fan is R2. Li discloses the ratio R1:R2 can be adjusted since the intake fan and the exhaust fan are independently operated (“because the first stage impeller 2 and the second stage impeller 5 driven by two mutually independent drive mechanism, so the first stage impeller 2 and the second stage impeller 5 rotation speed ratio can be adjusted, such that under different rotating speed ratio, the cyclone fan 100 can output different characteristics, so as to enrich the cyclone fan 100 of the output wind type, improves the user satisfaction,” Page 5 of English Translation of Li).

Li is silent on R1:R2 is 1:1.5 to 1:1.7 (as claimed in Claim 2), R1:R2 is 1:1.7 to 1:2 (as claimed in Claim 3) and R1:R2 is 1:2 (as claimed in Claim 4).
Even though does not explicitly disclose the specific speed ratio values as claimed in Claims 2-4, Li discloses the ratio R1:R2 can be adjusted since the intake fan and the exhaust fan are independently operated and the first stage impeller 2 and the second stage impeller 5 rotation speed ratio can be adjusted (see Page 5 of the English Translation of Li). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the R1:R2 speed ratio of Li by configuring the R1:R2 ratio to the values as claimed in Claims 2-4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 209053822, hereinafter: “Li”) in view of Hu et al. (US CN 209180067, hereinafter: “Hu”).
In reference to Claim 6
Li discloses:

The air circulator of claim 1. Li discloses the casing assembly (1, 7 grid) has a plurality of intake holes (1 inlet grids inherently would comprise a plurality of holes) through which outside air is introduced, and the plurality of intake holes is formed adjacent to the suction port of the casing assembly (Fig. 1).
Li does not explicitly disclose the plurality of intake holes disposed along an outer circumferential edge of the casing assembly.
Hu discloses:
An air circulator (100 fan) having a dual rotary vane (2, 5), the air circulator comprising: a casing assembly (21 mesh enclosure) having a suction port (port at first stage impeller 30, Fig. 3) through which air is introduced, and a discharge port (port at second stage impeller 40, Fig. 3) through which the air is discharged. Hu teaches a plurality of intake holes (a plurality of holes on mesh enclosure 21 in Fig. 3) through which outside air is introduced is formed at one side and an outer circumferential edge of the intake fan casing (see Fig. 3) (Page 3 of English Translation of Hu).
Based on the teaching of Li and Hu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intake fan casing of Li by utilizing the intake fan casing (mesh enclosure 21 of Hu) having a plurality of holes adjacent to the suction port of the casing assembly and an outer circumferential edge of the casing assembly as taught by Hu for the purpose of allowing inlet air to enter from one side and the outer circumferential edge of the intake fan casing. 

In reference to Claim 7
Li discloses:
The air circulator of claim 1. Li discloses the casing assembly (1, 7 grid) comprises: an intake fan casing (1, 8) configured to receive the intake fan assembly; an exhaust fan casing (7, 9) configured to receive the exhaust fan assembly; and a support body (4, see annotated Fig. 1 below) fixedly coupled to the intake fan casing between the intake fan casing and the exhaust fan casing and configured to fix and support the intake fan assembly and the exhaust fan assembly, and wherein a plurality of intake holes (1 inlet grids inherently would comprise a plurality of holes) through which outside air is introduced is formed at one side of the intake fan casing. (Fig. 1).

    PNG
    media_image1.png
    760
    776
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Li.

Li does not explicitly disclose a plurality of intake holes at an outer circumferential edge of the intake fan casing.
Hu discloses:
An air circulator (100 fan) having a dual rotary vane (2, 5), the air circulator comprising: a casing assembly (21 mesh enclosure) having a suction port (port at first stage impeller 30, Fig. 3) through which air is introduced, and a discharge port (port at second stage impeller 40, Fig. 3) through which the air is discharged. Hu teaches a plurality of intake holes (a plurality of holes on mesh enclosure 21 in Fig. 3) through which outside air is introduced is formed at one side and an outer circumferential edge of the intake fan casing (see Fig. 3) (Page 3 of English Translation of Hu).
Based on the teaching of Li and Hu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intake fan casing of Li by utilizing the intake fan casing (mesh enclosure 21 of Hu) having a plurality of holes at one side and an outer circumferential edge of the intake fan casing as taught by Hu for the purpose of allowing inlet air to enter from one side and outer circumferential edge of the intake fan casing. 



    PNG
    media_image2.png
    590
    399
    media_image2.png
    Greyscale

Figure 2: Figure 3 of Hu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Warner et al. (US 5811899), Keimpema et al. (US 3791772) and Troxler (US 2486619) disclose a fan having an inlet impeller and an outlet impeller. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745